Citation Nr: 1442167	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection hiatal hernia/gastroesophageal reflux (GERD)(claimed as stomach problems). 

2. Entitlement to service connection for residuals of a right eye/zygomatic structure injury, to include headaches, sinusitis/facial pain, deviated septum (status post septoplasty), and right otitis media. 

3. Entitlement to a higher evaluation for adjustment disorder with depressive features (also claimed as posttraumatic stress disorder due to personal assault), currently evaluated as 30 percent disabling prior to February 24, 2010, and 50 percent disabling thereafter. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979, and from September 1983 to January 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014; a transcript of that proceeding has been associated with the claims file.  

The Board has recharacterized the claims for service connection for an eye injury and headaches as entitlement to service connection for residuals of a right eye/zygomatic structure injury, to include headaches, sinusitis/facial pain, deviated septum (status post septoplasty), and right otitis media, based on the Veteran's hearing testimony of April 2014, his statements of March 2012, December 2009, November 2009, and October 2009, as well as private medical records dated in December 2009 and March 2012.  This characterization is authorized because VA is required to broadly construe the Veteran's symptoms. Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In a February 2010 rating decision (and in the October 2011 Statement of the Case) the RO suggested that new and material evidence was necessary to reopen the claims of entitlement to service connection for an eye injury and headaches because the prior rating decision of January 2009 was final.  Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  However, the record reflects that the Veteran subsequently submitted additional statements, and private treatment records concerning these claimed disabilities in November and December 2009.  As this pertinent evidence was received within one year of the January 2009 decision, it must be related back to the original claim of April 2008. 38 C.F.R. § 3.156(b) (2013).  Also received within one year of the January 2009 rating decision was the Veteran's October 2009 request to "reopen" these previously denied claims.  As such, the January 2009 rating decision is not final and the original claim of April 2008 is still pending.

Finally, the Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected acquired psychiatric disorder, the issue of entitlement to a TDIU has been raised. See, e.g., June 2014 Statement from Attorney/Representative.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the title page of this decision.

The issues of entitlement to service connection for residuals of an eye injury, to include headaches, sinusitis, and facial pain; entitlement to a higher evaluation for adjustment disorder with depressive features; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the April 2014 hearing, prior to a decision on the issue of service connection for hiatal hernia/GERD, the Veteran withdrew his appeal on the matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of denial of service connection for hiatal hernia/GERD have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b)(2013).

At the April 2014 hearing, the Veteran indicated his intention to withdraw the claim of service connection for hiatal hernia/GERD.  The hearing transcript constitutes a written notation of this intention.  As a result, the claim is withdrawn and the appeal of that issue is dismissed for lack of subject matter jurisdiction.



ORDER

The appeal of denial of entitlement to service connection for hiatal hernia/GERD is dismissed.


REMAND

Entitlement to service connection for residuals of an eye injury

The Veteran contends that he has residual disabilities stemming from an in-service injury to the eye.  He specifically endorses headaches, sinus problems, a deviated septum, and general facial pain.  

A November 25, 1990, Naval Hospital Narrative Summary reflects that the Veteran sustained a right zygomatic (i.e., cheekbone) fracture after being physically assaulted earlier that month. See Naval Hospital Records.  The Operation Report/Discharge Summary shows that he was admitted with a diagnosis of right zygomatical complex fracture, and released three days later after undergoing an open reduction internal fixation (ORIF) of the right zygomatic structure/arch.  

Unfortunately, the Board is unable to read the Hospitalization Narrative Summary (contained in the service treatment records (STRs)) in its entirety because it has been poorly copied/Xeroxed.  However, it is clear that prior to the ORIF, physical examination indicated a deviation of the nose and paresthesia in one area of the face or nose.  The immediate post-surgical course is likewise difficult to read due to the poor quality of the copy.  As the Veteran's condition both immediately prior to, and after surgery in November 1990 could be pertinent in determining whether any current residuals exist, the Board finds that legible copies of the Naval Hospital Operative Report and Narrative Summary should be associated with the claims file/STRs upon remand.  

Incidentally, service treatment records stemming from the initial assault/incident on approximately November 10, 1990, reflect that the Veteran was treated for a 4mm deep and gaping laceration below the right eye brow and multiple mild abrasions to the right side of the face.  He received four sutures. 

In his April 2014 hearing testimony, and in other statements of record, the Veteran reported that he started to experience pain in the area of the surgery ("around my right eye"), and other problems such as sinuses infections/sinus pain, facial pain, eye pain, and headaches after service.  The Board notes that he is competent to report on such matters. 

Moreover, post-service treatment records (beginning in approximately 2009) reflect ongoing treatment for headaches, facial pain, and sinusitis; in March 2012, newly submitted private treatment records show that the Veteran underwent septoplasty for a deviated septum, hypertrophic inferior turbinates, chronic right maxillary sinusitis with probable fungus, and right otitis media status post right malar fracture. (Emphasis added). See St. Joseph's Hospital Operative Report.  

To date, the Veteran has not been afforded a VA examination to determine whether any current residual disabilities are related to the in-service injury to the eye/zygomatic structure.  In light of the documented in-service injury to the eye/zygomatic structure and subsequent ORIF procedure; the Veteran's competent statements concerning ongoing symptoms in the eye/zygomatic area; and the private treatment records documenting current sinus, ear, nasal, and headache problems, such an examination should be provided upon remand.

Increased Rating

With respect to the Veteran's claim for entitlement to a disability rating in excess of 30 percent prior to February 24, 2010, and in excess of 50 percent thereafter for adjustment disorder with depressive features, the Board observes that his most recent VA compensation and pension (C&P) examination occurred in June 2010.   As the Veteran's most recent VA C&P examination is more than four years old, and he reported additional symptoms (including unemployability) at his April 2014 hearing, the Board finds that a contemporaneous examination to include a GAF score is warranted so as to determine the current nature and severity of his adjustment disorder with depressive features. See also psychiatric treatment records from Dr. Watson, dated 2011 to 2013, and favorable May 2014 decision from Social Security Administration (SSA), all received June 2014; see Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU 

As noted, the issue of entitlement to a TDIU has been raised in this case.  Further development is necessary for a fair adjudication of such claim.  In this regard, on remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect that the Veteran's service-connected disabilities has on his employability. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

SSA Records

Lastly, the record on appeal shows that SSA has determined that the Veteran has been disabled within the meaning of the Social Security Act since March 12, 2012, as a result of multiple disabilities, including major depressive disorder, PTSD, and migraines.  Although the Veteran has submitted an excerpt from a favorable SSA determination and a psychiatric evaluation, complete records from SSA have not yet been obtained.  The Board finds that VA is required to undertake the necessary efforts to obtain the Veteran's records from SSA, as they appear relevant to his VA claim. McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2. Contact the Social Security Administration and request copies of records pertaining to the Veteran's award of disability benefits, to include a copy of any decision rendered and the records upon which such decision were based.

3. Obtain and associate with the claims file all outstanding records of VA treatment. 

4. Obtain and associate with the claims file legible copies of the Operative Report and Narrative Summary from the Naval Hospital, Jacksonville, Florida, documenting the November 1990 surgical procedure (open reduction internal fixation, right zygomatical complex fracture). 

5. Thereafter, schedule the Veteran for an appropriate examination to determine the nature, onset and etiology of his right eye/zygomatic injury residuals (including chronic sinusitis/facial pain, headaches, deviated septum (status post septoplasty), and right otitis media). 

The claims folder should be made available to and reviewed by the examiner, who should review the full history of the disorder, including the Veteran's report of symptoms described above.

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed (i) headaches, (ii) chronic sinusitis, (iii) deviated septum, status post septoplasty, (iv) and right otitis media are related to or had their onset in service, to specifically include as due to the November 1990 right zygomatic complex fracture with subsequent ORIF.  

(b) In answering the above, the examiner should address and discuss in the context of the Veteran's in-service zygomatic fracture, the March 2012 finding of "right otitis media status post right malar fracture," noted in the St. Joseph's Hospital Operative Report.  

(c) Irrespective of the answer in part (a) above, the examiner must identify all current residuals, if any, of the in-service injury to the right eye/zygomatic structure, status post ORIF. 

All conclusions should be accompanied by a rationale. 

6. Schedule an appropriate VA examination to determine the current severity of his service-connected adjustment disorder with depressive features (also claimed as PTSD).  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of the Veteran's adjustment disorder with depressive features and also estimate his Global Assessment of Functional (GAF) Scale score.  The examiner should specifically indicate whether the Veteran's psychiatric disorder results in (1) occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; (2) occupational and social impairment with reduced reliability and productivity; (3) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or (4) total occupational and social impairment.

If different results apply for different periods of the Veteran's appeal (i.e., since April 2009, and for one year prior thereto), then the examiner should specify which dates apply to which results.

7.  Based on a review of the claims file, including records from the Social Security Administration, obtain an opinion on the functional impairment caused singly or all together by the Veteran's service-connected disabilities (adjustment disorder with depressive features, etc.).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

8. Readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


